ORDER
Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein, pursuant to Maryland Rule 16-772, it is this 25th day of August, 2009,
ORDERED, by the Court of Appeals of Maryland, that Jennifer L. Leatherman, be, and she is hereby, indefinitely suspended by consent from the practice of law in the State of Maryland effective immediately; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Jennifer L. Leatherman from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.